USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 1 of 12


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DAYS CORPORATION,                        )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )      CAUSE NO. 3:17CV208-PPS /MGG
                                          )
 LIPPERT COMPONENTS, INC. and             )
 INNOVATIVE DESIGN                        )
 SOLUTIONS, INC.                          )
                                          )
       Defendants.                        )
                                                      consolidated with
 INNOVATIVE DESIGN                        )
 SOLUTIONS, INC.,                         )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )      CAUSE NO. 3:17CV327-PPS/MGG
                                          )
 DAYS CORPORATION,                        )
                                          )
 Defendant.                               )

                                OPINION AND ORDER

        Days Corporation has filed a motion seeking a summary judgment that the

 asserted claims of Innovative Design Solutions’ U.S. Pat. Nos. 6,584,385 and 6,885,924

 are invalid because they are anticipated by Days’ “Secret Prior Art.” [DE 157, 160.]

        Summary judgment must be granted when “there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). A party opposing summary judgment may not rely on allegations or

 denials in his or her own pleading, but rather must “marshal and present the court with
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 2 of 12


 the evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

 F.3d 651, 654 (7th Cir. 2010). Summary judgment “is the put up or shut up moment in a

 lawsuit, when a party must show what evidence it has that would convince a trier of

 fact to accept its version of the events.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir.

 2008).

          Novelty is historically an attribute required for patentability. As applicable in

 this case, 35 U.S.C. §102(g) may be invoked to invalidate a patent to the extent that,

 prior to the patentee’s invention, “the invention was made in this country by another

 inventor who had not abandoned, suppressed or concealed it.”1 Because §102(g) does

 not require the prior invention to be published or disclosed to the public, it is

 sometimes referred to as “secret” prior art, as Days does here. The statute provided

 that: “In determining priority of invention under this subsection, there shall be

 considered not only the respective dates of conception and reduction to practice of the

 invention, but also the reasonable diligence of one who was first to conceive and last to

 reduce to practice from a time prior to conception by the other.” §102(g)(2). A

 challenge to a patent claim’s validity on grounds of anticipation “requires clear and

 convincing evidence that ‘each and every element is found within a single prior art

 reference, arranged as claimed.’” ATEN International Co., Ltd. v. Uniclass Technology Co.,




          1
            The America Invents Act (AIA), effective March 16, 2013, altered U.S. patent law from a first-
 to-invent jurisdiction to a first-to-file jurisdiction. The patents involved in this case all predate the AIA.

                                                        2
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 3 of 12


 Ltd., 932 F.3d 1364, 1368 (Fed.Cir. 2019), quoting Summit 6, LLC v. Samsung Elecs. Co., 802

 F.3d 1283, 1294 (Fed.Cir. 2015).

        Testimony in support of an anticipation theory “is insufficient if it is merely

 conclusory,” and must instead “explain in detail how each claim element is disclosed in

 the prior art reference.” Schumer v. Lab Comput. Sys., Inc., 308 F.3d 1304, 1315-16

 (Fed.Cir. 2002). Anticipation is a question of fact, as is the “question of whether

 inventor testimony asserting priority is sufficiently corroborated.” E.I. du Pont De

 Nemours & Company v. Unifrax I LLC, 921 F.3d 1060, 1068 (Fed. Cir. 2019). By contrast,

 “‘[p]riority, conception, and reduction to practice are questions of law which are based

 on subsidiary factual findings.’” Id., quoting Cooper v. Goldfarb, 154 F.3d 1321, 1327

 (Fed. Cir. 1998).

                                        Material Facts

        Both IDS’s ‘385 and ‘924 Patents claim priority to a provisional application date

 of October 1, 1999. [DE 160-1 at 2; DE 160-2 at 2.] Days contends that June 1999 is the

 earliest possible date of IDS’s conception of the asserted claims. This is based on Days’

 characterization of what it calls the “IDS Memo” as the first written document allegedly

 evidencing conception of the IDS Patents. [DE 160-3.] The document, titled “Generic 2

 Axis Zeroing (Leveling) System,” is undated and discloses no authorship. [Id.] Without

 citation to any evidence, Days says that IDS has suggested that the IDS Memo was

 written in June 1999. [DE 160 at 7.]




                                              3
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 4 of 12


        IDS characterizes its June 1999 document as memorializing not mere conception

 of an automated leveling system, but its reduction to practice. [DE 164 at 13.] IDS

 agrees that the document, which it refers to as “the RTP Document,” dates to June 10,

 1999 (based on metadata for the document), but contends that it “describes how IDS

 had constructed a vehicle attitude correction system prototype that met the substance of

 each of the Asserted Claims.” [Id.] The IDS Memo/RTP Document describes IDS’s

 demonstration of the device for customers and an intention to launch production of the

 system in the fall of 1999. [DE 165-7 at 2.]

        Inventor Robert Ford, a founder of IDS and the Chief Technology Officer at

 Lippert, testified in his deposition that he is the author of the IDS Memo, and does not

 know when he created it. [DE 160-4 at 3-4, 52:21-53:6.] Ford testified that he could not

 identify any prior documents describing the invention although he believes some exist,

 and that he thinks the IDS Memo is the “first document” describing the invention in its

 entirety. [DE 160-4 at 4; 53:7-25.]

        In his declaration, Ford asserts that “[a]t least as early as January 16, 1998, I,

 along with John Manfreda and Shawn Haley, conceived of the...attitude correction

 assembly as discussed and claimed in the ‘385 Patent.” [DE 165 at ¶13.] Ford attests

 that his group “began testing two-axis proportional tilt sensors in late 1997 to early 1998

 to determine whether those types of sensors could accommodate the various functions

 we had envisioned to level a vehicle.” [Id. at ¶16.]

        Here’s what else Ford had to say:


                                                4
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 5 of 12


       !      The testing was conducted “specifically...to investigate our idea that the
              output signals of such a sensor, which are proportional to the magnitude
              of tilt sensed by the sensor, could be used to automatically level a
              recreational vehicle to the precision expected in the industry.” [Id.]

       !      Ford declares that metadata for documents containing sensor calibration
              testing data indicates that the documents were last modified on January
              16, 1998. [Id. at ¶21.]

       !      Ford declares that metadata for “bills of materials” listing components
              and materials included in a test board for tilt sensors indicate that the
              documents were last modified on August 10, 1998. [Id. at ¶¶25-27.]

       !      A purchase order for printed circuit boards used in IDS’s development of
              its leveling system is dated December 11, 1998. [Id. at ¶28.]

       !      Ford finally asserts that IDS had reduced the leveling system to practice
              and constructed a prototype used to demonstrate the system to potential
              customers at least as early as June 10, 1999. [DE 165 at ¶30.]

       Relying principally on two documents, Days contends that its Secret Prior Art

 was conceived of no later than August 1998, when it “approached TouchTronics to

 modify the [preexisting manual] leveling system to create an automatic leveling

 system.” [DE 160 at 8.] The first document, characterized as a specification document

 and referred to by Days as “Days Presentation,” is undated. [DE 160 at 8; DE 160-8.]

 Days offers no evidence as to the author of the document, or when it was created.

       Days asserts that using its documentation of ideas about an automatic system,

 TouchTronics, which Days describes as “one of the inventors of the Days Prior Art,”

 prepared the more detailed “Days Preliminary System Architecture” document. [Id.; DE

 187 at 15.] That document is titled “Confidential Proposal Equalizer Autolevel System”




                                             5
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 6 of 12


 and is attributed to TouchTronics, Inc. and dated September 19, 1998, with an additional

 internal date of “August 20, 1998 Rev int.” [DE 160-9.]

        Mark Eichhorn gave a deposition as Days’ corporate designee, and testified that

 he did not know how far in advance of September 18, 1998 did Days’ affiliate Equalizer

 Systems approach Touchtronic concerning development of an automated leveling

 system. [DE 160-6 at 13-14, 43:24-45:17.] Eichhorn could only express an “assumption”

 that it “would have been months” earlier. [DE 160-6 at 14, 45:13-14.]

        Alice Poseley, a founder of TouchTronics, testified in her deposition as its

 corporate designee, that TouchTronics’ work with Equalizer to develop an automated

 leveling system “started probably in 1997,” but she has no records of that. [DE 160-7 at

 5, 11:24-12:7.] Because she “wrote” her system on August 20, 1998, Poseley testified that

 she must have received Days’ specification “a couple months prior.” [Id. at 26, 94:4-10.]

        Poseley testified that a working prototype of the auto leveling system existed by

 “around June or July of 1999.” [DE 160-7 at 27, 99:15-18.] Later in her deposition after

 reference to additional documents, Poseley testified that prototypes would probably

 have been completed in November or December 1999. [Id. at 28, 101: 3-7.]

                                         Discussion

        First, let’s lay out some basics on the doctrine of anticipation. Anticipation

 requires a determination that the accused’s invention was prior art. “Under §102(g),

 [Days] can establish that its Prototype was prior art by proving ‘either that it reduced its

 invention to practice first or that it conceived of the invention first and was diligent in


                                               6
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 7 of 12


 reducing it to practice.’” Tyco Healthcare Group LP v. Ethicon Endo-Surgery, Inc., 774 F.3d

 968, 974-75 (Fed.Cir. 2014) (emphasis in original). See also ATI Techs. ULC v. Iancu, 920

 F.3d 1362, 1369-70 (Fed. Cir. 2019); Purdue Pharma L.P. v. Boehringer Ingelheim GMBH,

 237 F.3d 1359, 1365 (Fed. Cir. 2001). Days’ motion asserts the latter theory: “the Days

 system was conceived of first, was diligently reduced to practice and therefore

 anticipates under 35 USC §102(g).” [DE 160 at 6.] A finding of anticipation therefore

 depends on which party’s leveling system was conceived of first. After priority of

 conception is established, anticipation analysis requires any necessary claim

 construction of asserted claims, and then comparison of each asserted claim to the prior

 art reference element by element. Medichem, S.A. v. Rolabo, S.L., 353 F.3d 928, 933 (Fed.

 Cir. 2003).

        As the movant, Days is “required to identify clear and convincing evidence of the

 factual underpinnings of...conception.” Invitrogen Corp. v. Clontech Laboratories, Inc., 429

 U.S. 1052, 1063 (Fed. Cir. 2005). “Conception defines the legally operative moment of

 invention under §102(g)” and “is the ‘formation in the mind of the inventor, of a

 definite and permanent idea of the complete and operative invention, as it is thereafter

 to be applied in practice.’” Id. at 1063, quoting Hybritech Inc. v. Monoclonal Antibodies,

 Inc., 802 F.2d 1367, 1376 (Fed. Cir. 1986). To qualify as “conception,” the inventor must

 have “a specific, settled idea, a particular solution to the problem at hand, not just a

 general goal or research plan he hopes to pursue.” Burroughs Wellcome Co. v. Barr Labs.,

 Inc., 40 F.3d 1223, 1228 (Fed.Cir. 1994), quoted in Invitrogen, 429 F.3d at 1063.


                                               7
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 8 of 12


        The Federal Circuit has held that “‘an inventor’s testimony, standing alone, is

 insufficient to prove conception – some form of corroboration must be shown.’” NFC

 Technology, LLC v. Matal, 871 F.3d 1367, 1371 (Fed. Cir. 2017), quoting Price v. Symsek,

 988 F.2d 1187, 1194 (Fed.Cir. 1993). “[B]ecause of the danger in post-hoc rationales by

 an inventor claiming priority, the court requires objective evidence to corroborate an

 inventor’s testimony concerning his understanding of the invention.” Invitrogen, 429

 F.3d at 1065. No particular species or quantum of corroborating evidence is required.

 NFC Technology, 871 F.3d at 1372. But corroboration of an inventor’s testimony requires

 evidence beyond the inventor’s own statements and documents. Apator Miitors ApS v.

 Kamstrup A/S, 887 F.3d 1293, 1295 (Fed. Cir. 2018), citing Mahurkar v. C.R. Bard, Inc., 79

 F.3d 1572, 577 (Fed.Cir. 1996). A “rule of reason” applies, that is, whether the evidence

 considered as a whole supports the credibility of the inventor’s testimony. Id. Where a

 document is cited in support, “[t]hat document is not itself a conception, for conception

 occurs in the inventors’ minds, not on paper.” Burroughs Wellcome, 40 F.3d at 1230.

        Applying these standards, can the parties’ rival conceptions of an automated

 leveling system be determinated as a matter of law based on undisputed material facts,

 as summary judgment would require? Has Days carried its burden to establish prior

 invention by clear and convincing evidence? Dow Chemical Co. v. Astro-Valcour, Inc., 267

 F.3d 1334, 1339 (Fed. Cir. 2001). The answer to both of these questions is plainly “no,”

 and therefore I must deny Days’ motion for summary judgment based on anticipation.




                                              8
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 9 of 12


        Days contends that the undisputed material evidence demonstrates that Days

 and TouchTronics developed a leveling system in August/September 1998 and reduced

 it to practice over the following few years. Days’ anticipation argument continues with

 the contention that the earliest arguable conception date of IDS’s patented leveling

 system is June 1999, when the “IDS Memo” (or “RTP Document”) was created.

        In examining the evidence on when each party conceived its invention, I must

 bear in mind that Days has the burden of establishing that it was first out of the gate by

 clear and convincing evidence — an elevated standard of proof to be sure. And here, the

 evidence before me is just too mushy to provide an undisputed or clear and convincing

 basis for determining the relative timing of Days’ (actually TouchTronics’) conception of

 an automatic leveling system. No witness offers testimony as to the date by which Days

 or TouchTronic had achieved the kind of specific, settled idea that could constitute

 conception of its system.

        The earliest date referenced in the evidence is the internal date of August 20,

 1998 in the TouchTronics’ document Days refers to as “Days Preliminary System

 Architecture,” which also bears the date September 18, 1998. [DE 160-9.] Neither Mark

 Eichhorn, Alice Poseley, nor any other witness testifies to the date of the presumably

 earlier “Days Presentation” specification document which Days says it provided to

 TouchTronics and which served as the basis for TouchTronics’ work. But if that Days

 Presentation document is found to evidence conception, its timing appears to predate

 the TouchTronics document by an uncertain period of time that Poseley testified was at


                                              9
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 10 of 12


 least “a couple months prior.” [DE 160-7 at 26, 94:4-10.] So the evidence doesn’t clearly

 support August 20, 1998, September 18, 1998, or any particular earlier date as Days’

 conception of the automatic leveling system.

       On the other hand, Days contends that the earliest possible date of IDS’s

 conception of the asserted patent claims is June 1999, when the “Generic 2 Axis Zeroing

 (Leveling) System” document was produced. This is the document the parties each

 offer a loaded description of — Days calling it the “IDS Memo” as though it is the

 entirety of IDS’s capture of its invention and IDS referring to it as the “RTP Document”

 meaning the “Reduction to Practice Document,” suggesting that IDS had a fully formed

 conception of the invention some time before.

       If this June 1999 date is used, then any of the possible dates by which Days

 conceived of its system would be prior. But IDS offers some evidence of earlier

 conception, in the form of Robert Ford’s declaration that as of mid-January, 1998, he and

 co-inventors Manfreda and Haley had conceived of the system later claimed in the ‘385

 Patent, an assertion supported by the metadata associated with various testing-related

 documents dating to January 16, 1998 and August 10, 1998. The admissibility and

 weight of Ford’s statements explaining and construing the metadata and testing

 documents are disputed by Days. Kolcraft Enterprises, Inc. v. Graco Children’s Products,

 Inc., 927 F.3d 1320, 1325 (Fed.Cir. 2019) (corroboration inadequate where based on

 metadata that is not part of the record and that is merely discussed in testimony of

 inventor.) In any event, the testing documents are limited in their scope and do not


                                             10
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 11 of 12


 help to establish that (or when) the IDS inventors reached a definite and permanent idea

 of the complete and operative invention. Nonetheless, the IDS Memo’s references to the

 demonstration of a prototype for customers corroborates Robert Ford’s assertion that by

 June 10, 1999, IDS had not merely conceived of its leveling system but reduced its

 conception to practice. This inference challenges Days’ characterization of the “IDS

 Memo” in June 1999 as the earliest possible conception date for IDS’s system.

        All this is to say that the evidence on the priority of conception between the

 rivals is not undisputed and, more to the point, does not support a determination of

 priority by the court as a matter of law. Both parties’ evidence, even if admissible, is

 indefinite as to chronology, and fails to demonstrate when the parties’ respective

 inventors reached the “legally operative moment” of invention. Further, the parties’

 corroborative evidence beyond the testimony of inventors is weak and not itself

 independent of the inventors as the Federal Circuit suggests is necessary. In re Garner,

 508 F.3d 1376, 1380 (Fed. Cir. 2007) (“an inventor’s testimony as to the facts of invention

 must be corroborated by independent evidence,” such as testimony other than by the

 inventor or evidence of facts independent of information received from the inventor).

        Days has not carried its burden of offering clear and convincing evidence of the

 factual underpinnings of conception that would enable a summary determination of

 priority of invention as between the parties. Instead, the issue of priority of conception

 must be determined by a jury based on its sifting and weighing of the disputed

 evidence. Undisputed evidence does not enable me to conclude when either party’s


                                             11
USDC IN/ND case 3:17-cv-00208-PPS-MGG document 232 filed 09/01/21 page 12 of 12


 inventors reached “a definite and permanent idea of the complete and operative

 invention” that was “so clearly defined in the inventor’s mind that only ordinary skill

 would be necessary to reduce the invention to practice, without extensive research or

 experimentation.” Singh v. Brake, 317 F.3d 1334, 1340 (Fed. Cir. 2003) (internal citations

 omitted). Because Days is unable to conclusively establish priority of conception, which

 is the first element of anticipation, I need not address the logically subsequent question

 whether Days’ leveling system contained (and therefore anticipated) each element of

 the patent claims asserted by IDS.

        ACCORDINGLY:

        Days Corporation’s Motion for Summary Judgment of Invalidity [DE 157] is

 DENIED.

        SO ORDERED this 1st day of September, 2021.

                                                   /s/ Philip P. Simon
                                                  United States District Judge




                                             12
